HCDistrictclerk.com            STATE OF TEXAS vs. FIVE REELS OF COILED TUBING                         12/16/2020
                               Cause: 202037989    CDI: 7   Court: 269

APPEALS
No Appeals found.

COST STATMENTS
No Cost Statments found.

TRANSFERS
No Transfers found.

POST TRIAL WRITS
No Post Trial Writs found.

ABSTRACTS
No Abstracts found.

SETTINGS
No Settings found.

NOTICES
No Notices found.

SUMMARY
CASE DETAILS                                                 CURRENT PRESIDING JUDGE
File Date                6/25/2020                           Court        269th
Case (Cause) Location    Civil Intake 1st Floor              Address      201 CAROLINE (Floor: 13)
Case (Cause) Status      Active - Civil                                   HOUSTON, TX 77002
                                                                          Phone:7133686370
Case (Cause) Type        SEIZURE & FORFEITURE
                                                             JudgeName    CORY SEPOLIO
Next/Last Setting Date   N/A
                                                             Court Type   Civil
Jury Fee Paid Date       12/14/2020



ACTIVE PARTIES
Name                                              Type                                       Post Attorney
                                                                                             Jdgm
STATE OF TEXAS                                    PLAINTIFF - CIVIL                                  BEAVERS,
                                                                                                     ANGELA
                                                                                                     JEWEL

FIVE REELS OF COILED TUBING                       DEFENDANT - CIVIL

SHAVANDI, ALI M                                   DEFENDANT - CIVIL

TWO PALLETS OF TURBINE ENGINE PARTS               DEFENDANT - CIVIL

THIRTEEN PALLETS OF INDUSTRIAL OILFIELD           DEFENDANT - CIVIL
HOSES

FIVE PALLETS OF BLOW OUT PREVENTURES              DEFENDANT - CIVIL
SHAVANDI, ALI M BY SERVING THROUGH THE               REGISTERED AGENT
TEXAS SECRETARY OF STATE

TSDSRL                                               DEFENDANT - CIVIL                                 CAFLISCH,
                                                                                                       GIORGIO

T S D S R L BY SERVING THROUGH THE TEXAS             REGISTERED AGENT
SECRETARY OF STATE

T S D S R L (TSD) BY SERVING THROUGH THE             REGISTERED AGENT
TEXAS SECRETARY OF STATE

SHAVANDI, ALI M BY SERVING THROUGH THE               REGISTERED AGENT
TEXAS SECRETARY OF STATE



INACTIVE PARTIES
No inactive parties found.

JUDGMENT/EVENTS
Date  Description                                 Order         Post Pgs Volume Filing            Person
                                                  Signed        Jdgm     /Page Attorney           Filing
12/14/2020    ANSWER SECOND AMENDED                                  0         CAFLISCH, GIORGIO T S D S R L
              ORIGINAL PETITION

12/14/2020    JURY FEE PAID (TRCP 216)                               0
12/14/2020    JURY FEE PAID (TRCP 216)                               0

9/8/2020      SECOND AMENDED ORIGINAL                                0         BEAVERS, ANGELA    STATE OF TEXAS
              PETITION                                                         JEWEL
7/14/2020     PLAINTIFF'S FIRST AMENDED                              0         BEAVERS, ANGELA    STATE OF TEXAS
              PETITION                                                         JEWEL

6/25/2020     ORIGINAL PETITION                                      0         BEAVERS, ANGELA    STATE OF TEXAS
                                                                               JEWEL



SERVICES
Type   Status             Instrument Person          Requested Issued Served Returned Received Tracking Deliver
                                                                                                        To
CITATION      SERVICE    ORIGINAL        SHAVANDI, 6/25/2020      6/25/2020                       73761355     E-MAIL
(SEIZURE      ISSUED/IN PETITION         ALI M BY
AND           POSSESSION                 SERVING
FORFEITURE)   OF SERVING                 THROUGH
              AGENCY                     THE TEXAS
                                         SECRETARY
                                         OF STATE
CITATION      SERVICE    AMENDED         SHAVANDI, 7/14/2020      7/14/2020                       73767283     E-MAIL
(SEIZURE      ISSUED/IN ORIGINAL         ALI M BY
AND           POSSESSION PETITION        SERVING
FORFEITURE)   OF SERVING                 THROUGH
              AGENCY                     THE TEXAS
                                         SECRETARY
                                         OF STATE

CITATION   SERVICE    AMENDED            T S D S R L 9/8/2020     9/8/2020                        73784844     E-MAIL
(SECRETARY ISSUED/IN ORIGINAL            BY
OF STATE)  POSSESSION PETITION           SERVING
           OF SERVING                    THROUGH
           AGENCY                        THE TEXAS
                                         SECRETARY
                                         OF STATE
     1019 BRAZOS STREET AUSTIN TX 78701

CITATION   SERVICE        AMENDED        TSDSRL      9/8/2020     9/8/2020                        73784847     E-MAIL
(SECRETARY ISSUED/IN      ORIGINAL       (TSD) BY
OF STATE)   POSSESSION PETITION         SERVING
            OF SERVING                  THROUGH
            AGENCY                      THE TEXAS
                                        SECRETARY
                                        OF STATE
     1019 BRAZOS STREET AUSTIN TX 78701

CITATION   SERVICE    AMENDED           SHAVANDI, 9/8/2020             9/8/2020                               73784971    E-MAIL
(SECRETARY ISSUED/IN ORIGINAL           ALI M BY
OF STATE)  POSSESSION PETITION          SERVING
           OF SERVING                   THROUGH
           AGENCY                       THE TEXAS
                                        SECRETARY
                                        OF STATE
     1019 BRAZOS STREET AUSTIN TX 78701



DOCUMENTS
Number         Document                                                                                 Post Date           Pgs
                                                                                                        Jdgm
93494865       Special Appearance of TSD SRL                                                                 12/14/2020     7

93509345       T.S.D. S.R.L.?S Answer to Pltf's Second Amended Not of Seizure and Intended forfeiture        12/14/2020     3
92066130       Plaintiff's Second Amended Notice of Seizure and Intended Forfeiture                          09/08/2020     5

91293802       Plaintiff's First Amended Notice of Seizure and Intended Forfeiture                           07/14/2020     5
91075115       Plaintiff's Notice of Seizure and Intended Forfeiture                                         06/25/2020     5
